J-A05029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    NELLILOU & THOMAS MUIR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERT P. HELLER AND CYNTHIA A.            :
    ERTLEY F/K/A CYNTHIA A.                    :
    ZIMMERMAN, JARED ZIMMERMAN                 :   No. 733 MDA 2021
    AND KIMBERLY LITZ

                       Appellants

                   Appeal from the Order Entered May 7, 2021
                 In the Court of Common Pleas of Clinton County
                       Civil Division at No(s): 2019-00309


BEFORE:      OLSON, J., KUNSELMAN, J., and STEVENS, P.J.E.*

DISSENTING MEMORANDUM BY OLSON, J.:                    FILED: APRIL 26, 2022

        I must respectfully dissent from the majority’s decision to quash this

appeal. In accordance with our precedent, I believe we have jurisdiction over

the appeal. I would thus reach the merits of this appeal and would affirm the

trial court’s judgment.

        At the outset, on a clean slate, I agree with the Majority’s well-written

and cogent analysis of this case: since the post-trial motion was outstanding

at the time the Appellants filed their notice of appeal – and the trial court thus

had the opportunity to modify, vacate, or reverse its decision – the Appellants

were required to file a separate notice of appeal after the trial court denied

their post-trial motion. See Majority Memorandum at *5. Further, since the
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A05029-22



premature notice of appeal was not filed “after the announcement of a

determination,” quashal should be required under our rules. See id.

      However, I believe that the Majority’s decision conflicts with this Court’s

published opinion in Commonwealth v. Ratushny, 17 A.3d 1269 (Pa. Super.

2011). In that criminal case, we held:

        Appellant filed a timely post-sentence motion on September
        28, 2009, thereby tolling the 30–day appeal period.
        However, before appellant's post-sentence motion was
        decided, and perhaps being unaware of the fact that the
        appeal period was being tolled, he filed a notice of appeal on
        Monday, October 19, 2009.          Appellant's post-sentence
        motion was subsequently denied without a hearing on
        October 22, 2009. Under Pa.R.Crim.P. 720(A)(2), no direct
        appeal may be taken by a defendant while his post-sentence
        motion is still pending. See Comment, Pa.R.Crim.P. 720.
        However, pursuant to Pa.R.A.P. 905, we will treat appellant's
        premature notice of appeal as having been filed after entry
        of the order denying post-sentence motions.

Ratushny, 17 A.3d at 1271 n.4 (some citations omitted).

      Although Ratushny is a criminal case, it appears to be on all fours with

the case at bar. Therefore, even though I believe Ratushny was incorrectly

decided (and the Majority’s analysis in the case at bar is correct), I believe

Ratushny is binding on us and that, under Ratushny, we have jurisdiction

to decide this case.

      I would thus reach the merits of this appeal and would affirm based

upon the trial court’s well-reasoned opinion.




                                      -2-